DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Allowable Subject Matter
Claims 1 and 3-19 are allowed. Claims 1, 8 and 14 are the independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or suggest, either alone or in combination, in combination with all other claim limitations:
(Notes: The prior art Otterman (U.S. Patent 2,477,463) teaches, in Fig. 1, an arm (12) connected to a base (11) with a cover (13), a drive shaft (15; see Fig. 2) is provided within barrel opening (19) of the cover (13); Otterman does not disclose at least one digit member with a cover for inserting a digit tip with a conductive substance provided on/from an exterior of the cover tip.)
Regarding claim 1, providing a cover to cover at least the digit tip, the cover having a cover tip which lies over the digit tip when in use; forming at least one aperture in the cover tip such that the aperture extends through the cover; inserting a portion of the at least one conductive substance into the at least one aperture such that the conductive substance is provided on an exterior of the cover tip and within the at least one aperture; and fitting the cover over the digit tip, such that the at least one conductive substance defines part of the conductive path from the exterior of the cover tip to the digit tip.
Regarding claim 8, forming first and second digit members of the at least one digit member, wherein the second digit member includes the digit tip at a remote end thereof and the at least one 
Regarding claim 14, providing a cover to cover at least the digit tip, the cover having a cover tip which lies over the digit tip when in use; and fitting the cover over the digit tip, such that the at least one conductive substance defines part of the conductive path from an exterior of the cover tip to the digit tip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729